Citation Nr: 9927760	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-12 261A	)	DATE
	)
	)


THE ISSUE

Whether a June 1998 Board of Veterans' Appeals (Board) 
decision denying service connection for a pineal gland cyst 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to May 1986.

This matter comes before the Board based on a CUE motion as 
to a Board decision of June 15, 1998, which denied service 
connection for a pineal gland cyst.  At the time of the 
Board's denial of the moving party's motion for 
reconsideration in January 1999, the Board advised the moving 
party that it would also consider her August 1998 motion as a 
request for revision of the Board's June 15, 1998 decision on 
the grounds of CUE.

Thereafter, in a letter dated April 12, 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that she 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned her that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that while the Board received a letter 
from the moving party in April 1999, which the Board found to 
be unclear as to whether the veteran wanted her motion for 
reconsideration to be treated as a CUE motion, in response to 
a May 24, 1999 letter seeking further clarification of the 
veteran's intentions, a June 18, 1999 letter from the veteran 
specifically indicated that she wished her "CUE motion to be 
considered."  Accordingly, as the moving party made specific 
reference to CUE in her communication to the Board after 
being advised that she must specifically advise the Board 
that she wished to proceed with a CUE review, the Board finds 
that she has authorized the Board to proceed with review of 
her motion for CUE.

The Board observes that the moving party's representative has 
submitted a September 1999 brief in support of the moving 
party's motion for CUE.  The Board also notes that additional 
evidence has been associated with the claims folder that was 
not of record at the time of the subject Board decision in 
June 1998.  Rule 1405(b), which is currently found at 64 Fed. 
Reg. 2134, 2140 (1999), and is to be codified at 38 C.F.R. 
§ 20.1405(b), provides that no new evidence will be 
considered in connection with the disposition of a motion 
based on CUE.  Consequently, the Board is precluded from 
considering any evidence submitted after the subject Board 
decision in reaching its decision as to the matter currently 
under review.


FINDING OF FACT

The June 1998 Board decision which denied service connection 
for a pineal gland cyst, correctly applied existing statutes 
and/or regulations and was consistent with and supported by 
the evidence then of record.


CONCLUSION OF LAW

The June 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (64 Fed. Reg. 2134, 2140 (1999), to be codified at 38 
C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)), it is further stated 
that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the June 1998 decision, the Board found that that the 
service medical records were negative for a pineal gland cyst 
and that the cyst was not initially discovered until 1991, 
approximately five years after discharge from service, and 
beyond the one-year period provided by law during which a 
disorder such as a brain tumor would be presumed to have 
begun during service.  The Board also noted that the 
veteran's lay assertions to the effect that a pineal gland 
was related to service or to a service-connected disability 
was neither competent nor probative of the issue in question, 
and that since the veteran was not a medical expert, she was 
not competent to express an authoritative opinion regarding 
either her current medical condition or any questions 
regarding medical causation in her hearing testimony or her 
written contentions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The Board therefore found that the veteran had neither shown 
incurrence or aggravation of a disease or injury in service 
or a nexus between the in-service injury or disease and the 
current disability based on the elements of a well-grounded 
claim as set forth in the case of Caluza v. Brown, 7 Vet. 
App. 498 (1995), and that the veteran's claim was not well-
grounded because she had not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim for entitlement to service connection for a pineal 
gland cyst was plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991). 

In a brief in support of the veteran's CUE motion, the 
veteran's representative asserts that it was CUE for the 
Board to fail to obtain a medical advisory opinion with 
respect to the issue of entitlement to service connection for 
a pineal gland cyst, and that the Board otherwise failed to 
discharge the duty to assist.  The veteran's representative 
also maintains that the Court's standards for determining 
well groundedness are "rather stringent," and that, indeed, 
the standard set out in Caluza v. Brown, supra. is "contrary 
to the liberal benefits scheme established by Secretary of 
Veterans Affairs."  The representative appears to argue that 
the decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) set out policy considerations with regard to the 
adjudication of veterans' claims that serve to effectively 
overrule Caluza, and therefore the Board should not apply or 
follow Caluza.  The representative further maintains that the 
Board's June 1998 decision contained unidentified errors of 
law, including unidentified errors regarding well 
groundedness, that there were insufficiencies in the Reasons 
and Bases for the decision, and that the cumulative weight of 
the evidence required a different result.  


II.  Analysis

The moving party was provided with CUE regulations in April 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of August 1998 and her later correspondence of April 
and June 1999, contain no more than general assertions of CUE 
with respect to the Board decision of June 1998.  

In addition, to the extent that the moving party's 
representative maintains in September 1999 that the Board 
failed to obtain a necessary medical opinion, the Secretary's 
failure to fulfill the duty to assist has been specifically 
precluded as a basis for CUE in Rule 1403(d)(2).  Similarly, 
with respect to the assertion that the Board failed to 
consider the cumulative weight of the evidence, the Board 
must point out that disagreement as to how the facts were 
weighed or evaluated has also been specifically precluded as 
a basis for CUE under Rule 1403(d)(3).  To the degree the 
representative is arguing that the Board committed error by 
following a controlling precedent decision of the Court, the 
Board finds this is not a valid claim of CUE.  The Board can 
identify nothing in Hodge, supra. that overturns Caluza.  In 
fact, the Federal Circuit has expressly adopted the standards 
set out in Caluza in Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (Where the Federal Circuit quoted with approval 
the standard for a well-grounded claim set forth in Caluza, 
as cited in Epps v. Brown, 9 Vet. App. 341, 343-44 (1996).) 

The moving party and her representative point to no specific 
evidence that undebatably demonstrated the veteran's 
entitlement to service connection for a pineal gland cyst. 

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.  


ORDER

The June 1998 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


